Wiley, C. J.
Appellee was elected, qualified and served as clerk of the Morgan Circuit Court from November 17, 1898, until December 31, 1902. During that time he was allowed by the judge of such court $2 per day for each day that he attended the sessions thereof, either in person or by deputy, which several amounts so allowed him he accounted for quarterly when he filed his reports of fees collected, etc., and paid said sums into the treasury of the county with other fees so collected. In his complaint he not only avers these facts, but also avers that he paid said sums into the treasury of the county through mistake and inadvertence, and that subsequently he filed with the auditor of said county his verified claim, setting out the several amounts so allowed him and paid into the treasury, and asked that the board of commissioners refund the same to him, which it refused to do. He prosecuted this suit to collect said amounts.
A demurrer to his complaint was overruled, and the overruling of that demurrer is the only error assigned. The identical question presented by the demurrer to the complaint was decided by this court in the case Board, etc., v. Crone (1905), ante, 283, and upon the authority of that case the judgment is affirmed.